Citation Nr: 1302960	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and B.Y.
ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964.  Combat service in Vietnam and award of the Air Medal with Oak leaf Cluster is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Appeals (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's April 2008 claim was granted in part and denied in part in a March 2009 rating decision that granted service-connection for PTSD evaluated as 30 percent disabling and that denied service-connection for bilateral hearing loss and tinnitus.  The Veteran disagreed and perfected an appeal.  

In June 2011, the Veteran and his son, B.Y., presented testimony in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which are noted by the Board in this decision.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As will be discussed below, the Veteran contends that he is unemployable due to his service-connected PTSD.  When entitlement to TDIU is raised during the appeal of the rating assigned for a service-connected disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has jurisdiction of the issue, and it has been added to the issues on appeal.
The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by moderate symptoms such as frequent awakenings with cold sweats, exaggerated startle responses, increased episodes of irritability and periodic episodes of isolation from family, depression,  hypervigilance and fleeting suicidal ideation without intent or plan, with no gross impairment of social functioning, and no impairment in thought processing or communication.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran requested that the Board adjudicate his claim for a disability rating in excess of 30 percent for service-connected PTSD.  See hearing transcript at page 22.  He generally maintains that his PTSD symptoms have a worse impact on his social and employment function than VA has determined.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).

The Board observes that the Veteran's increased disability rating claim arises from disagreement with an initial disability rating.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that the Veteran has received all essential notice in a letter dated May 2008 and has had a meaningful opportunity to participate in the development of his claim.  Conway v. Principi, 252 F.3d 1369 (2004). 

VA has obtained the Veteran's VA treatment records and the Veteran received a VA medical examination for his PTSD in February 2009, and he was hospitalized in April 2009 for in-patient treatment.  The Board notes that the Veteran testified that his sole psychiatric treatment has been at VA facilities.  The Board finds that the examination report and other medical records provide the Board with sufficient detail and rationale to adjudicate the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2012).  The Board specifically notes that the Veteran's virtual VA folder included an August 2011 psychiatry outpatient note which includes information that is included in other treatment records reviewed by the RO; it does not include new information.

Finally, the Veteran testified in support of his claim at a June 2011 hearing before the undersigned.  The VLJ described the issues on appeal and inquired about where the Veteran had been treated for his psychiatric condition.  See hearing transcript at pages 2 and 22-23.  The Veteran has not asserted VA has failed to comply with 38 C.F.R. § 3.103(c) or has experienced any prejudice in the conduct of the hearing.  During the hearing, the Veteran and his representative essentially indicated that the Veteran would not be willing or able to share additional symptoms or insight into his disability in an additional VA examination.  Because the examination of record is considered adequate, and given the Veteran's own statements regarding a lack of willingness to effectively participate in an examination, the Board finds that remanding for an additional VA examination in this instance would be futile.  The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statute need be undertaken with respect to the claim decided herein.  The Board will proceed to a decision on the claim.

The Veteran seeks a disability rating in excess of 30 percent for PTSD.  The Veteran served as a machine gunner in a helicopter during the early stages of American involvement in Vietnam.  He received the Air Medal with oak leaf clusters.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  For PTSD, a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks that are weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions and recent events.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

Global Assessment of Functioning (GAF) scores are a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Scores ranging from 21 to 30 indicates behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Scores ranging from 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  Scores ranging from 1 to 10 are assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130 (2011).

The Veteran first presented with complaints of psychiatric problems in December 2007.  A VA psychiatric ambulatory care assessment by a VA staff psychiatrist noted that the Veteran complained of nightmares and flashbacks that had gotten worse during the previous year.  He reported that he was unable to sleep, often felt sad and depressed and had difficulty concentrating.  The Veteran told the examiner that he occasionally felt that "something bad is going to happen," and that he felt "scared a lot, especially at night."  The examiner noted that the Veteran has not mentioned his psychiatric problems to anyone before and that this was his first request for psychiatric help in his life.  The record, however, does include a general medical note that in November 2007, the Veteran reported having nightmares and flashbacks, that he was sad, scared and depressed, and that the symptoms had become so invasive that he could not work.

The Veteran reported to the December 2007 examiner that he had experienced flashbacks since his service in Vietnam, and that they had increased to the point where it was difficult for him to sleep.  He stated he would occasionally wake up sweating and feeling very upset.  The Veteran said he avoided watching television, did not talk with anyone about war experiences, and stated that he self-medicated with whiskey so that he could sleep.  The Veteran said he was less interested in things he used to enjoy, that he often felt irritable, hypervigilant, jumpy, easily startled and his appetite was inconsistent.

The December 2007 examination report notes that the Veteran said he had been laid off from a job as a construction manager.  The Veteran reported being married three times, although his first marriage lasted 24 years and resulted in a son and daughter with whom he had a good relationship.  The examiner described the Veteran as having a neat appearance, fair mood with congruent affect, normal speech, goal directed thought process without evidence of delusions or hallucinations and without report of suicidal or homicidal ideation.  The Veteran was oriented to time, place and person, his memory was deemed to be fair and his insight and judgment were deemed to be intact.  The examiner reported a GAF score of 51.

A January 3, 2008, VA neurology consult report indicates that the Veteran was complaining of neck pain that radiated to his arms.  He complained that the pain prevented sleep, but also stated that at the time of the examination, he was asymptomatic.  The examiner, however, noted that the Veteran "described in great detail" his PTSD symptoms, particularly that he had recently experienced "extreme anxiety and depression symptoms" that he treated with alcohol.  The examiner noted that the Veteran was alert, awake and oriented to time, place and person, had intact speech without dysarthria or aphasia.  The Veteran denied any stroke or stroke-like symptoms, headaches, confusion, disorientation or seizure-like activity.

The January 2008 neurology consult report also notes that the Veteran had a "strong belief his wife was poisoning him which caused neck/arm pain."  The Veteran told the examiner that when he stopped eating the food his wife cooked, he got better.  The examiner reported that the Veteran "had delusional thoughts that his wife was poisoning him."  The examiner also reported that the Veteran "denied any psychiatric history in the past and actually denied any PTSD-like symptoms or severe anxiety in the past as well."  The examiner concluded that the Veteran's "sudden nervousness, anxiety and delusional thoughts are somewhat concerning."

A March 2008 VA psychological pharmaceutical follow-up noted that the Veteran's dreams and flashbacks "have decreased in frequency," and that he "tried to go back to work for two weeks but not able to continue because of anxiety."  The examiner reported that the Veteran was fairly groomed and cooperative, displayed an anxious mood and a congruent affect.  The Veteran's thought process was described as organized and goal directed, and he was orient to time, place and person.  The examiner noted no psychotic features and described the Veteran's judgment and insight to be intact.  The Veteran denied suicidal or homicidal ideation.  The examiner provided a GAF score of 51.

A July 2008 psychological pharmaceutical follow-up report states that the Veteran reported having good and bad days, and that he denied using alcohol.  The examiner reported the Veteran appeared to be fairly groomed, calm and cooperative.  The Veteran reported his mood was fair and his affect was congruent.  The Veteran's thought processes were described as organized and goal directed, and the Veteran was oriented to time, place and person.  The Veteran denied suicidal or homicidal ideation, no psychotic features were reported, and the Veteran's memory was described as intact.  A GAF score of 52 was reported.

The Veteran was provided a compensation and pension examination in February 2009.  The examiner reviewed the Veteran's VA claims folder and noted a diagnosis of status post hand and forearm deformity from a gunshot wound.  The Veteran reported that he had been married three times and that they all ended in divorce "due to his hyperarosal and other PTSD symptoms."  The examiner noted that there was no evidence of suicide attempts and no reports that the Veteran had episodes of physical violence.  The examiner stated that the "current statement of psychosocial function" included detachment, poor concentration, hyperarousal and depression.

The February 2009 examination report notes that the Veteran was appropriately dressed and appeared to be tense with a constricted affect and anxious mood.  The Veteran's speech was described as clear and coherent.  He was described to be cooperative and attentive, and oriented to time, place and person.  The examiner noted that the Veteran's thought processes were unremarkable and his thought content showed preoccupation with one or two topics.  The examiner reported that the Veteran understood he had a problem and understood the outcome of behavior.

The Veteran reported experiencing sleep impairment, including difficulty falling and staying asleep, and having recurrent and intrusive recollections, but denied homicidal or suicidal thoughts, no hallucinations, no panic attacks and no episodes of violence.  The examiner noted observing no evidence of obsessive or ritualistic behavior, or inappropriate behavior.  The report notes the Veteran had mildly impaired recent memory, but normal remote and immediate memory.  The Veteran reported he avoided thoughts, feelings or conversations about events that reminded him of the experiences he had in Vietnam.  He reported having diminished interest in things he used to do, and felt estranged from others.  The examiner noted the Veteran felt unable to have loving feelings and that he presented with a "restricted range of affect."  The Veteran reported he was hypervigilent, had difficulty concentrating and experienced exaggerated startle response.  The examiner provided a GAF score of 55 and noted that the Veteran had changes in functional status in performance in employment, physical health, social and interpersonal relationships and recreational and leisure pursuits.

In April 2009, the Veteran went to an appointment to follow-up on his prescribed medications.  He told the examiner that he had not been doing well and that he could not sleep at all.  The examiner reported the Veteran told him he had been having depressed mood and that he had had suicidal thoughts including thoughts of using a gun to shoot himself; the examiner noted the Veteran stated he kept a loaded gun under his pillow, and that he had been feeling "okay if he dies."  The examiner also reported the Veteran said he had recurrent homicidal ideation "toward a man whom he comes across in his neighborhood from time to time."  The examiner stated that the Veteran's nightmares and flashbacks were worse in the previous few weeks and that the Veteran had been drinking a fifth of whiskey almost every night in the last three months so that he could sleep.

Finally, the April 2009 examiner reported the Veteran complained of ringing in his ears and having aural hallucinations of "voices [that] are indistinct that have been there for a long time."  The Veteran reported to the examiner that he keeps his problems to himself and had never reported the voices to anyone.  The examiner reported that the Veteran had a "dishelved appearance" and that he was anxious.  The examiner reported that the Veteran said he had "mixed feelings," with a congruent mood.  The examiner described the Veteran's thought process as linear and that the Veteran had no current homicidal or suicidal ideation.  No psychotic features were noted and the Veteran's memory was described as intact, although his insight and judgment were deemed to be limited.  The VA psychiatrist gave a GAF score of 30-35.

The Veteran was admitted to in-patient treatment.  An April 24, 2009, admission history taken by a VA physician states that the Veteran denied a history of suicidal ideation.  The Veteran was described to be oriented to person, place time and situation, and the examiner noted the Veteran had clear, rapid and unpressured speech.  The Veteran said he was okay and his mood was congruent.  The examiner noted no suicidal, homicidal or assaultive ideation was reported and the examiner said no aural or visual hallucinations were reported.  The Veteran's thought content was appropriate and his insight and judgment were described as limited.  The examiner noted that the Veteran said he had quit his job in October 2007 because "I couldn't handle being around people, I got very nervous, started having flashbacks."  The Veteran described his job as a "high demanding" job.  

An April 24, 2009, nursing admission note states that the Veteran stated he had no suicide plan and that he thought that the "Dr. mistook what he said."  The Veteran was oriented, reported having a "normal four hours of sleep," and that he was not feeling hopeless about his present or future and was not having any thoughts about taking his life.  An April 27, 2009, discharge note reports a GAF score of 51-60.

A July 2009 psychiatric outpatient note indicates the Veteran said he was doing well since the last visit and was sleeping without nightmares or flashbacks.  The Veteran said he had energy, enjoyed a good mood, denied depression and had not been drinking.  The examiner noted no evidence of suicidal or homicidal ideation, no assaultive ideation, and no hallucinations or delusions.  The Veteran was described to have fair grooming, and he was described to be calm and cooperative.  The Veteran was oriented to time, place and person, had intact memory, logical thought processes and appropriate thought content.  His judgment and insight were described to be fair.  The examiner reported a GAF score of 55-60.

A January 2010 psychiatric outpatient note reports the Veteran said he was doing "fairly well," and that his nightmares were not occurring as often as before, about once or twice per week, and when he had them, they didn't bother him "that much."  The Veteran denied depression or anxiety symptoms, denied suicidal or homicidal ideations, hallucinations or delusions.  He was described to be calm, cooperative and presented good personal hygiene.  The Veteran was oriented, had normal and organized speech, appropriate affect and an intact memory.  The examiner reported there was no evidence of audio or visual hallucinations or suicidal or homicidal ideation.  The Veteran's abstract thinking was described to be good, although his attention and concentration was described to be poor.  The Veteran's insight and judgment was good, and his impulse control was good and reliable.  The Veteran was described to be stable on his medications and a GAF score of 50 was provided.

The Veteran testified at the June 2011 travel Board hearing that he has had four wives and four divorces, having been married to his fourth wife for only 6 weeks.  See hearing transcript at page 11.  The Veteran testified that after he was placed in in-patient treatment in April 2009, he was afraid to tell doctors the truth, fearing that they would put him in a "lock-up."  The Veteran testified that he believed the examiner who stated the Veteran had a homicidal purpose misunderstood him.  The Veteran testified that he was asked if he ever thought about killing someone and he had said yes, specifically remembering a man who shot him 30 years ago.  See hearing transcript at pages 12-14.  The Veteran testified that he had thought about it, but it had been 30 years and he had not done anything.  The Veteran further testified that he believed the psychiatrist who questioned him was from a country other than the U.S. and that the miscommunication had been exacerbated by that fact.  The Veteran testified that he did not trust examiners.  See hearing transcript at page 24.

The Veteran's son, B.Y., testified that when he talked to his father after the April 2009 in-patient admission, he seemed like he was on medications and was not himself.  B.Y. testified that he could understand his father's anxiety about being admitted for treatment.  See hearing transcript at page 14.

The Veteran testified that he routinely goes to a truck stop to drink coffee with acquaintances, but that he could not stay for a period longer than 20 minutes.  He testified that he was so nervous, he couldn't do his job.  See hearing transcript at page 14.  His job as a project manager of a construction company required him to deal with people, deadlines and reports.  The job became so stressful, that he could not do it any longer.  See hearing transcript at page 16.

The Veteran testified that he has "panic attacks sometimes," and that he is jumpy; B.Y. testified about an occasion when a neighbor mowing his field hit a rock with the mower and how the noise caused his father to "hit the ground."  See hearing transcript at page 18.  The Veteran testified how the noise made by his refrigerator's icemaker will startle and scare him at night, and how in response he will get up and roam through the house to ensure he is safe before he returns to bed.  See hearing transcript at page 20.  

As detailed above, the Veteran reported symptoms of continuing depression, sleep disturbances and anxiety that examiners determined were caused by PTSD.  For the period under consideration, he is rated as 30 percent disabled.  A higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

After review of the record, the Board finds that the Veteran's symptoms are moderate and have the result of occupational and social impairment with reduced reliability and productivity and therefore, meet the criteria for a 50 percent disability rating.  

Essentially, the Veteran's PTSD symptoms have caused him to feel unable to do his job well, and has caused social impairment as evidenced by his four marriages and continuing difficulty being around people for very long.  His lack of sleep caused by the intrusive nature of flashbacks, nightmares and hyperarousal, makes it difficult for him to concentrate and perform his job.  

The evidence also includes singular descriptions of delusional or suicidal behavior.
The January 2008 neurological examiner noted the Veteran was delusional thinking that his wife was trying to poison him.  However, no psychiatric examiner has noted delusional behavior since and the Veteran has not reiterated the belief that his wife was trying to poison him.  The April 2009 VA examiner who reported the Veteran was suicidal and had a plan to shoot himself had, according to the Veteran, misunderstood what the Veteran said or at least what the Veteran meant.  Subsequent reports clearly show that the Veteran denied that he was a suicide risk or a threat to anyone else.  In sum, the reports showing delusional behavior and suicidal or homicidal behavior appear to be one-time reports and either not followed up by the Veteran with continued reports or disputed by the Veteran all together.  Thus, the probative value of such behavior is limited and outside the scope of the remaining evidence.

The general degree of impact on the Veteran's functionality reported by VA medical providers is described in GAF scores predominantly between 50 to 65.  Such scores reflect "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers)."  In this case, the moderate symptoms reported by the Veteran do not include flat affect or circumstantial speech.  In all reports, the Veteran's speech was normal and his affect was congruent with his mood.  The February 2009 examiner noted the Veteran was tense and had a constricted affect.  The Veteran's thought processes were normal and his thought content, when reported, was appropriate although one report characterized the Veteran's tendency to focus on one or two topics.  The Veteran's memory was generally described as normal; the February 2009 examiner noted a mildly impaired recent memory function.  No examiner indicated the Veteran had memory problems that affected his functionality, and neither the Veteran nor his son testified that the Veteran suffered from forgetfulness or other symptoms that indicate an impaired memory.  

The Board does recognize that on one occasion, at the outset of his only hospitalization for this disability, the Veteran's GAF score was noted to be 30-35. This score would be indicative of much more severe symptomatology than contemplated by the other GAF scores of record.  However, this evidence must be viewed in light of the entire record, to include the scores noted on his hospitalization discharge summary a few days later, which were in the 51-60 range.

The Veteran had a long term marriage of 24 years, two other marriages of 9 years in duration and one of 6 weeks in duration.  The Veteran attributes the divorces to his hyperarousal or other PTSD symptoms causing behavior that makes it difficult for him to be in a stable marriage.  B.Y. testified that the long-term marriage between his father and his mother included periods where his father was not present for much of the time.  See hearing transcript at page 19.  In addition, B.Y. testified of the Veteran's behavior during that marriage such as inability to sleep, difficulty being around people and crowds, which have been attributed to PTSD by examiners.  Thus, B.Y. substantially corroborates his father's assessment.

The Veteran reports having panic attacks sometimes.  See hearing transcript at page 18.  No examiner reported any such attacks; every report that addresses the symptom states that there is no evidence of panic attacks.  The Veteran reported in his first psychiatric treatment that he "sits in his house and doesn't do anything,"   suggesting a lack of motivation.  Since that time, the Veteran testified that he continues to try to stay busy and performs hobby work.  See hearing transcript at page 21.  

On this evidence, the Board finds that the Veteran's symptoms on the whole are commensurate with the higher, 50 percent rating.  The Board has considered higher disability ratings, yet finds the evidence does not support them.  See AB v. Brown, 6 Vet. App. 35 (1993).  There is no evidence of intermittently illogical, obscure, or irrelevant speech; the Veteran was well-spoken.  There was no evidence, and there has been no contention, that the Veteran suffers from near-continuous panic or depression that affects his ability to function independently, appropriately and effectively.  In addition, although the Veteran was hospitalized for suicidal and/or homicidal ideation or plan, while hospitalized he emphatically denied it.  During his hearing, he further explained why he believed it to be the result of a miscommunication between he and his doctor.  The singular criterion does not outweigh the overall picture of reduced reliability and productivity established by the remaining evidence.  Furthermore, the evidence does not confirm other symptoms not listed in the rating criteria but of the same level of severity.

There is no evidence of disorientation of any kind; the Veteran has consistently been described to be oriented to time, place and person.  The Veteran's hygiene has never been described in any way other than appropriate.  To the extent that the 70 percent rating criterion of obsessional rituals manifested by the Veteran's occasional hypervigilance is shown during this period, it was described as episodic and although it contributed to his lack of sleep, it was not the primary cause.  Nightmares continued to be the primary cause for his waking and his business situation appeared to weigh on the Veteran as well, adding to his inability to return to sleep.  For those reasons, the Board finds that the evidence of suicidal ideation and hypervigilence is not sufficient to warrant a 70 percent disability rating because on the whole, the Veteran does not have symptoms on par with that level of disability.  Rather, the Veteran's actual overall disability picture is on par with the 50 percent severity level.

Total occupational and social impairment has not been shown.  For example, the Veteran's cognitive status was consistently normal; there was no evidence of gross impairment in thought processes or communication.  The aural hallucination reported in April 2009 was not indicated by any other examiner during that time, and the delusion referred to by the January 2008 neurologist is not repeated by the Veteran or by any other examiner.

The Veteran's behavior has never been described as being inappropriate much less grossly inappropriate.  No examiner has described the Veteran to be a persistent danger of hurting himself or others.  He has always been characterized as having an ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran has always been described to be oriented to time and place, and his memory problems have not included an inability for names of his family or his occupation or his own name.  In sum, the Veteran has continued to function within social relationships, albeit with reduced reliability and productivity which is most accurately covered in the criteria stated for a 50 percent disability rating.

For the reasons stated above, the Board finds that the Veteran's overall disability picture is best described by the criteria of a 50 percent disability rating.  

An appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has found that the Veteran's PTSD symptoms have met the 50 percent rating criteria from the date of service connection and do not meet the criteria for a higher rating from the date of service connection.  Thus, staged ratings are inappropriate.  

The Board notes that a claim for TDIU has not been adjudicated by the RO.  Ordinarily, a claim raised during the adjudication of an appeal on another issue would be referred to the agency of original jurisdiction for appropriate evidentiary and procedural development.  However, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based upon the disability or disabilities that are the subject of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted).  In this case, the Veteran has specifically contended that he is unemployable due to his service-connected PTSD, the rating of which is currently before the Board.  Accordingly, the Board has taken jurisdiction of the issue of TDIU.

The governing regulations provide that, to qualify for a TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet these percentage standards, the claim shall be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

Here, the Veteran is currently service-connected for PTSD, but is also seeking service connection for hearing loss and tinnitus.  Those issues, if granted, are therefore inextricably intertwined with the adjudication of the TDIU claim.  As discussed below, the issues are being remanded for further development.  Hence, consideration of whether TDIU is appropriate will be ripe when adjudication of the intertwined issues is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225 (1993).

In determining entitlement to an extraschedular rating, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Then, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Then, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App, 111 (2008).

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The evidence fails to demonstrate that the Veteran's PTSD symptomatology is of such an extent that application of the ratings schedule would not be appropriate.  In fact, the signs and symptoms are contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2012).

Accordingly, the Board finds that the criteria for a 50 percent rating, but not higher, for PTSD are met. The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating of 50 percent and no higher for service-connected PTSD is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The Veteran was provided a November 2008 VA audiological examination.  Based on the examiner's opinion that the Veteran told him that his hearing loss and tinnitus arose in the 1970's, the examiner determined that it was less likely as not that the conditions were related to the Veteran's active duty service.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  To substantiate a claim for service connection, the evidence must show a current disability, in-service incurrence or aggravation of a disease or injury, and a causal connection between the current disorder and the in-service injury or disease.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. C9ir. 2004).

Briefly, the evidence in this case shows that the Veteran has a current hearing disability and that he served as a machine gunner in a helicopter during combat operations in Vietnam, and thus was exposed to excessive noise.  The evidence includes a June 2011 statement from the Veteran's first ex-wife that she knew the Veteran immediately before and after he returned from service, and that he complained of ringing in his ears.  Also, the Veteran's son, B.Y., testified as to how as a child, he had to speak loudly to his father or his father would not hear or understand him.  See hearing transcript at page 6.  Importantly, the Veteran testified that he experienced ringing in his ears during service and experienced hearing loss during service and since service.  See hearing transcript at pages 4-7.

The November 2008 VA examiner did not have access to the statements of the son or the former wife of the Veteran, nor did the examiner have the testimony of the Veteran regarding on-set of tinnitus and hearing loss.  The Board observed the Veteran and has reviewed the other evidence of record and determines that he is a credible witness regarding the exposure to noise and the onset of hearing loss and tinnitus symptoms.  Moreover, the former wife of the Veteran is competent to report the hearing loss symptoms she observed and to report the Veteran's contemporaneous statements regarding tinnitus after the Veteran's discharge from service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the factual basis for the examiner's opinion does not reflect current and credible evidence and, accordingly, is not probative.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  For those reasons, the Board remands the claims for a new examination by an examiner who should presume that the Veteran's exposure to noise and experience of tinnitus and hearing loss symptoms during service.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  VA should ensure that all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder.

2.  Complete the development above, and provide the Veteran's VA claims folder to an appropriate VA audiological examiner who should review the claims folder prior to examining the Veteran.  The examiner should describe the current nature and extent of any hearing loss and tinnitus disabilities manifested by the Veteran.  The examiner should provide an opinion whether it is at least as likely as not (at least 50 percent or more) that any current hearing loss or tinnitus disabilities are related to the Veteran's active duty service.

In providing the opinion, the examiner should presume that the Veteran was exposed to excessive noise during service in his occupational specialty as a machine gunner on a helicopter in combat operations in Vietnam, and that he experienced hearing loss and tinnitus symptoms during and since service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is asked to provide an explanation for any opinion expressed.

3.  Ensure completion of the foregoing and of any other development deemed necessary and then readjudicate the Veteran's claims, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case and, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


